DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 27, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally" in claims 6, 27, and 36 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The direction along which the packaging material dispenser is configured for movement, the direction along which the first and second opposing ends of the load are defined, the direction in which the portion of the web of packaging material is moved relative to the load, the direction in which the movement of the web of packaging material is controlled, and the direction along which the packaging material dispenser is have been rendered indefinite by the use of the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10, 14, 16, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster et al. (WO 2016057724 A1), hereinafter Lancaster.
Regarding claim 1, Lancaster discloses a method of controlling a load wrapping apparatus (100 in Figure 1) of the type configured to wrap a load (110 in Figure 1) on a load support (118 in Figure 1) with packaging material (108 in Figure 1) dispensed from a packaging material dispenser (106 in Figure 1) through relative rotation between the packaging material dispenser (106) and the load support (118) (Paragraphs 0046 and 0048), the method comprising:
receiving input data selecting a wrap profile (658 in Figure 8) from among a plurality of wrap profiles (658) for the load wrapping apparatus (100) (Paragraph 00123), wherein each of the plurality of wrap profiles (658) includes a plurality of wrapping parameters (the various parameters described in Paragraphs 00124, 00125, 00130-00132, and 00136-00140) that control operation of the load wrapping apparatus (100) when wrapping (Paragraphs 00124, 00125, 00130-00132, and 00136-00140), and wherein the selected wrap profile (658) includes a wrapping parameter (one of the various parameters described in Paragraphs 00124 and 00125) among the plurality of wrapping parameters that identifies a controlled wrap cycle interruption (the function controlled by the one of the various parameters described in Paragraphs 00124 and 00125) to be performed when wrapping the load (110); and
performing a wrap cycle using the selected wrap profile (658) to wrap the load (110) with packaging material (108), including performing the controlled wrap cycle interruption (the function controlled by the one of the various parameters described in Paragraphs 00124 and 00125) during the wrap cycle (Paragraphs 00123-00125, 00130-00132, and 00136-00140).
Regarding claim 5, Lancaster discloses that the controlled wrap cycle interruption (the function controlled by the “wrap force parameter” described in Paragraphs 0084, 00117, and 00124) temporarily changes a dispense rate of the packaging material dispenser (106) prior to completion of the wrap cycle (Paragraphs 0084 and 00117).
Regarding claim 6, Lancaster discloses that the packaging material dispenser (106) is configured for movement between a plurality of positions along a direction generally parallel to an axis about which packaging material (108) is wrapped around the load (110) when the load (110) is disposed on the load support (118) (Paragraph 0052), and wherein the controlled wrap cycle interruption (the function controlled by the “layer parameter” described in Paragraphs 00118 and 00124) moves the packaging material dispenser (106) to a selected position (the contiguous region of a load” described in Paragraph 00118) among the plurality of positions prior to completion of the wrap cycle (Paragraph 00118).
Regarding claim 7, Lancaster discloses that performing the controlled wrap cycle interruption includes notifying an operator (because the “display or screen” of operation interface 174 allows an operator to monitor wrapping apparatus 100 at all times, including during the wrap cycle interruption, Paragraphs 0059, 00197, and 00198).
Regarding claim 8, Lancaster discloses that notifying the operator includes displaying an alert to the operator on a display (the “display or screen” of operation interface 174) of the load wrapping apparatus (100) (because the “display or screen” of operation interface 174 allows an operator to monitor wrapping apparatus 100 at all times, including during the wrap cycle interruption, Paragraphs 0059, 00197, and 00198).
Regarding claim 10, Lancaster discloses that the controlled wrap cycle interruption (the function controlled by the “overwrap parameter” described in Paragraphs 00125; or the function controlled by the “top parameter” described in Paragraphs 00125) includes a top box secure operation (Paragraphs 00125 lines 4-6).
Regarding claim 14, Lancaster discloses that the controlled wrap cycle interruption (the function controlled by the “overwrap parameter” described in Paragraphs 00181 and 00125) includes an add top sheet operation (Paragraph 00181 lines 1-3).
Regarding claim 16, Lancaster discloses that the controlled wrap cycle interruption (the function controlled by the “top parameter” described in Paragraph 00125) includes a one way wrap operation (because the “top parameter” causes the packaging material 108 to be wrapped around the load 110 in only one direction [either the clockwise direction or the counterclockwise direction], Paragraph 00125 lines 1-6).
Regarding claim 23, Lancaster discloses causing a plurality of wrap profile indicators (lines 824 in Figure 15) to be displayed on a display (820 in Figure 15), each wrap profile indicator (each line 824) associated with a wrap profile (“Profile 1” or “Profile 2” in Figure 15) from among the plurality of wrap profiles, wherein receiving the user input selecting the wrap profile includes receiving user input selecting the wrap profile indicator associated with the selected wrap profile (Paragraph 00165).
Regarding claim 24, Lancaster discloses that each of the plurality of wrap profiles (658) further specifies a minimum number of layers of packaging material (via the “layer parameter” described in Paragraphs 00118, 00119, and 00124) and a wrap force to be applied to the load (110) (via the “wrap force parameter” described in Paragraphs 00117 and 00124) (Paragraphs 00124 and 00117-00119).
Regarding claim 25, Lancaster discloses that the minimum number of layers and the wrap force specified by each wrap profile (658) are selected to meet a load containment force requirement specified by such wrap profile (Paragraphs 00149, 00130, 0021, 0022, 0027, and 0028).
Regarding claim 26, Lancaster discloses that performing the wrap cycle further includes controlling the load wrapping apparatus (100) to wrap the load (110) using the minimum number of layers and wrap force specified by the selected wrap profile (658) such that the load containment force requirement specified by the selected wrap profile (658) is met when the load (110) is wrapped (Paragraphs 00123, 00124, 00149, 00130, 0021, 0022, 0027, and 0028).
Regarding claim 27, Lancaster discloses that the load (110) has first and second opposing ends defined generally along a direction generally parallel to an axis about which packaging material (108) is wrapped around the load (110) when the load (110) is disposed on the load support (118) (Paragraph 0046), wherein the load wrapping apparatus (100) is further configured for movement of a portion of a web of packaging material relative to the load (110) in the direction generally parallel to the axis (Paragraph 0052), and wherein controlling the load wrapping apparatus (100) includes, during relative rotation between the packaging material dispenser (106) and the load support (118):
controlling movement of the web of packaging material (108) in the direction generally parallel to the axis to apply at least the minimum number of layers of packaging material (108) specified by the selected wrap profile (658) to the load (110) throughout a contiguous region extending between first and second positions respectively disposed proximate the first and second opposing ends of the load (110) (Paragraphs 00118, 00119, and 00141); and
controlling a dispense rate of the packaging material dispenser (106) based on the wrap force specified by the selected wrap profile (658) (Paragraph 00117 lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Zitella et al. (US 2008/0229716), hereinafter Zitella.
Regarding claim 2, Lancaster discloses all the limitations of the claim as stated above except: the controlled wrap cycle interruption temporarily pauses or stops relative rotation between the packaging material dispenser and the load support prior to completion of the wrap cycle.
Zitella teaches that it was known to provide a controlled wrap cycle interruption (the temporary termination / shut down of the operation of the film wrapping or packaging machine 110 by programmable logic controller PLC) which temporarily pauses or stops relative rotation between a packaging material dispenser (122 in Figure 2) and a load support (the ground on top of which the “palletized load” stands in packaging station 116) prior to completion of a wrap cycle (Paragraphs 0019 and 0020), in order to temporarily terminate operation of a load wrapping apparatus (110 in Figure 2) until a potentially hazardous situation or condition is corrected or satisfactorily resolved (Paragraph 0019 lines 1-8), and not commence a faulty film wrapping or packaging operation (Paragraph 0020 lines 22-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the controlled wrap cycle interruption of Lancaster so that it temporarily pauses or stops relative rotation between the packaging material dispenser (106 of Lancaster) and the load support (118 of Lancaster) prior to completion of the wrap cycle, as taught by Zitella, because doing so would temporarily terminate operation of the load wrapping apparatus (100 of Lancaster) until a potentially hazardous situation or condition is corrected or satisfactorily resolved, prevent commencement of a faulty film wrapping or packaging operation, and thereby increase safety of the load wrapping apparatus.
Regarding claim 4, Lancaster discloses all the limitations of the claim as stated above except: the controlled wrap cycle interruption prematurely terminates the wrap cycle prior to completion of the wrap cycle.
Zitella teaches that it was known to provide a controlled wrap cycle interruption (the termination / shut down of the operation of the film wrapping or packaging machine 110 by programmable logic controller PLC) which prematurely terminates a wrap cycle prior to completion of the wrap cycle (Paragraphs 0019 and 0020), in order to terminate operation of a load wrapping apparatus (110 in Figure 2) until a potentially hazardous situation or condition is corrected or satisfactorily resolved (Paragraph 0019 lines 1-8), and not commence a faulty film wrapping or packaging operation (Paragraph 0020 lines 22-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the controlled wrap cycle interruption of Lancaster so that it prematurely terminates the wrap cycle prior to completion of the wrap cycle, as taught by Zitella, because doing so would terminate operation of the load wrapping apparatus (100 of Lancaster) until a potentially hazardous situation or condition is corrected or satisfactorily resolved, prevent commencement of a faulty film wrapping or packaging operation, and thereby increase safety of the load wrapping apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Pazzini et al. (EP 3219628 A1), hereinafter Pazzini.
Regarding claim 3, Lancaster discloses all the limitations of the claim as stated above except: the controlled wrap cycle interruption temporarily decreases a relative rotation speed between the packaging material dispenser and the load support prior to completion of the wrap cycle.
Pazzini teaches that it was known to provide a controlled wrap cycle interruption (the reducing of the speed produced by the rotation of the ring-shaped structure 4 until reaching the desired unwinding speed) which temporarily decreases a relative rotation speed between a packaging material dispenser (5 in Figure 2) and a load support (the structure on top of which load structure 100 stands in Figure 1) prior to completion of a wrap cycle, in order to reduce a speed of the packaging material dispenser (5) until a desired unwinding speed suitable for packaging requirements is reached (Paragraph 0048 lines 8-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lancaster to incorporate the teachings of Pazzini so that the controlled wrap cycle interruption temporarily decreases a relative rotation speed between the packaging material dispenser (106 of Lancaster) and the load support (118 of Lancaster) prior to completion of the wrap cycle, because doing so would allow a speed of the packaging material dispenser to be reduced until a desired unwinding speed suitable for packaging requirements is reached.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Nakagawa et al. (US 6,370,839), hereinafter Nakagawa.
Regarding claim 9, Lancaster discloses all the limitations of the claim as stated above except: notifying the operator includes displaying one or more instructions to the operator to prompt the operator to perform a manual activity associated with the controlled wrap cycle interruption.
Nakagawa teaches that it was known to notify an operator by displaying one or more instructions (the “Check if the lower limit switch is activated. Remove an obstacle.” instruction, the “Check if the carriage has reached the floor.” instruction, and/or the “Check if the wiring for the limit switch is disconnected.” instruction shown in Figure 13) to the operator to prompt the operator to perform a manual activity (the manual activity described in the instruction(s)) associated with a controlled wrap cycle interruption (the indication that a mechanical failure has occurred during the descent of the carriage 4 on screen 402), in order to allow the operator to attempt to manually remedy a mechanical failure that has occurred (Col. 10 lines 1-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lancaster to incorporate the teachings of Nakagawa so that notifying the operator includes displaying one or more instructions to the operator to prompt the operator to perform a manual activity associated with the controlled wrap cycle interruption, because doing so would allow the operator to attempt to manually remedy a mechanical failure that has occurred.

Allowable Subject Matter
Claims 11-13, 15, 17-22, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731